Citation Nr: 1440665	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  07-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for right knee chondromalacia, status-post arthroscopy with synovection and chondroplasty, currently evaluated as 10 percent disabling.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984, August 1991 to July 1992, October 2001 to August 2002, and from February 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Board remanded the issue of an increased rating for a right knee disability for further development.  In February 2013, the Board denied the issue of a disability rating in excess of 10 percent for a right knee disability, status-post contusion and meniscus damage and granted a temporary total rating based on surgical or other treatment necessitating convalescence for the period from September 17, 2009 to November 12, 2009.  The Veteran appealed the Board's denial of a disability rating in excess of 10 percent for the right knee disability.  In an Order, dated in October 2013, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in October 2013, and remanded the case to the Board for action.  In April 2014, the Board remanded the case for additional development.  It is now returned to the Board.

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for bilateral ankle sprains and dental abscesses, and whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a total rating by reason of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected right knee right knee chondromalacia, status-post arthroscopy with synovection and chondroplasty is manifested by X-ray evidence of arthritis and complaints of pain on motion, noncompensable limitation of motion (right knee flexion was no worse than 66 degrees), right knee extension is no worse than 0 degrees, and there is no objective findings of instability or subluxation; there is locking commensurate with dislocation of the semi-lunar cartilage.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more for a right knee disability consistent with finding of a dislocated semi-lunar cartilage have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in March 2006.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.

As part of the development of the Veteran's claim, the AOJ obtained outstanding VA medical records, to include an August 2011 MRI report, and obtained an additional VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified. For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).


Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, staged ratings are appropriate, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes that the Veteran has been awarded a temporary total rating for his service-connected right knee chondromalacia for the period from September 17, 2009, to November 12, 2009. See 38 C.F.R. § 4.30 (convalescent ratings).  As such, this period will not be discussed.  With respect to the periods prior to and from these dates, the disability has not significant changed and a uniform evaluation is warranted. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

In the present case, the Veteran's right knee disability is rated at 10 percent under DC 5299-5260, for limitation of flexion.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

A designation of a Diagnostic Code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another Diagnostic Code indicates that the disability has been rated as analogous to the second code listed. See 38 C.F.R. §§ 4.20, 4.27.

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable disability rating, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum 30 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable disability rating, limitation of extension of the knee to 10 degrees warrants a 10 percent disability rating, limitation of extension to 15 degrees warrants a 20 percent disability rating, and limitation of extension to 20 degrees warrants a 30 percent disability rating. Limitation of extension of the knee to 30 degrees warrants a 40 percent disability rating and limitation of extension of the knee to 45 degrees warrants a maximum 50 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  To the extent that the Veteran has instability of the knee, in addition to the limited, painful motion, such must be considered a separate disability.  See id.; see also VAOPGCPREC 9-98 (providing that a separate rating for arthritis, in addition to a rating based on instability, could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59).  

Based on the evidence of record, the knee disability may also potentially be rated under Diagnostic Codes 5257 or 5258.  

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability rating requires slight recurrent subluxation or lateral instability. A 20 percent disability rating requires moderate recurrent subluxation or lateral instability. A 30 percent disability rating requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.


Factual Background

The Veteran has arthritis of the knee, as documented by x-rays.  The evidence of record has not demonstrated an actual or functional limitation of flexion of the knee to less than 45 degrees or any limitation of extension during the period on appeal.  

At the time of his April 2006 VA examination, he reported right knee pain and swelling.  He denied problems with weakness, stiffness, heat or redness, instability or giving away, and locking.  He reported difficulty with fatigability and lack of endurance due to increased pains with activity.  He denied any periods of flare-ups, but stated that he has constant pain that he rated as 10 out of 10 in severity.  He used a neoprene sleeve on his right knee.  He stated that he could run up to two miles.  On physical examination, the Veteran's gait was steady.  He used the armrests of the chair to stand and he was able to walk independently.  The examiner noted no bone or joint deformity of the right knee.  There was no swelling, effusion, redness, or warmth observed.  The examiner noted that when the Veteran attempted a squatting maneuver, he was unable to accomplish one-quarter of the maneuver and he had difficulty rising from the maneuver.  The examiner noted that there was crepitus present from the right knee with the squatting maneuver.  Passive motor strength testing was 5 out of 5 and medial and lateral instability were negative.  Range of motion testing revealed extension to 0 degrees, flexion to 72 degrees with active range of motion, and flexion to 116 with passive range of motion.  The Veteran demonstrated extension to 0 degrees and flexion to 66 degrees with repetitive range of motion testing.

The Veteran reported that he worked as a postal carrier and he walked 10 miles on his route daily.  He indicated that standing and walking increased his knee pain and he had difficulty bending and kneeling.  He related that he used 36 hours of sick leave in the past 12 months.  He also reported that he no longer participated in sports due to his right knee pain.  An x-ray study dated in March 2005 showed a normal right knee.

A November 2006 VA treatment note documented the Veteran's complaints that his right lower extremity "gives way" on him.  The examiner noted that examination of the right knee showed no effusion or joint laxity, and that the Veteran demonstrated full range of motion of the knee without crepitus.

In his April 2007 substantive appeal (VA Form 9), the Veteran reported that his right knee pain was "so intense" that he lost his balance.  He indicated that his knee gave out on him whenever he put more weight on it or climbed stairs.

The Veteran reported that he sought treatment from a private physician for pain management and to determine whether complaints pertaining to his low back and right leg were related to the weakness in his knee or if his right knee disability was related to numbness in his leg.  He stated that the doctor indicated that he had "nerve damage" in his right leg.  In April 2005, the private physician indicated that the Veteran had low back pain with radiation into right lower extremity.

A review of the record shows that the Veteran received treatment from the private physician noted in the April 2007 Form 9.  The private treatment records, dated from February 2005 to April 2005, noted the Veteran's chief complaints were low back pain, pain that radiated down his right lower extremity, and numbness and tingling in his right foot.  The diagnosis was right lumbar radiculopathy and possible herniated disc.  There were no notes discussing weakness in the right knee or whether the right knee disability was related to the numbness in his leg.

In addition, in the Form 9, the Veteran indicated that the April 2006 VA examiner questioned him about instability in his right knee while he was performing a squat.  He stated that he thought the question was "irrelevant" because his knee had locked up on him and he was unable to stand from the squatting maneuver.

In an April 2008 statement, the Veteran reported that he had severe right knee pain and it was "very hard" for him to walk or to put pressure on his knee.  He stated that he used a cane "most of the time."  He related that his right knee disability was beginning to interfere with his job as a mail carrier and he was placed on routes that did not require a lot of walking.  In addition to pain, he indicated that his knee locked up while driving; and he had a "burning" sensation in the joint, difficulty with upward climbing, weakness, and difficulty ascending and descending stairs.

During a June 2008 VA examination, the Veteran stated that he wore an elastic brace on his right knee and that he used nonsteroidal anti-inflammatory medication. He reported that he had functional limitations with standing and walking. He indicated that he was able to stand for 20 minutes and he could walk for 25 yards. He reported that his right knee gave way and that he had instability. He related that he also had pain, stiffness, and weakness.  He indicated that he had one locking episode and repeated effusion.  He also reported that he had severe flare-ups of joint disease that occurred three times per week requiring him to rest and take time off from work.

The examiner noted that the Veteran demonstrated an antalgic gait.  Active and passive range of motion testing revealed extension to 0 degrees.  Active range of motion testing 0 degrees to 120 degrees and passive range of motion testing revealed flexion to 130 degrees.  Pain on range of motion testing began at 60 degrees.  He demonstrated 4 out of 5 muscle strength on resisted extension and 5 out of 5 on flexion.  Repetitive range of motion testing showed no additional loss of range of motion secondary to pain, weakness, lack of endurance, or incoordination. The examiner noted that pain was recognized by the Veteran's grimacing and guarding.  A magnetic resonance imaging (MRI) study showed a "probable complex tear of the posterior horn and body of the medial meniscus."

The examiner noted that the Veteran's right knee disability had significant effects on his employment due to his decreased mobility.  He noted that the Veteran was taken off of his walking carrier route.

In a November 2008 statement, the Veteran reported that his right knee pain, weakness, and locking had increased in severity and hindered his job performance.  He stated that he was unable to perform a full walking route as a letter carrier because if he stood too long, his knee locked up.  He indicated that he had to sit and take more breaks than usual.  He also related that when he delivered mail "curbside" his knee locked up or became stiff and caused him difficulty straightening his leg after being bent for long periods of time while driving his postal delivery route.  He reported that he was unable to work some days because his knee pain affected his driving.

An April 2009 VA treatment note documented the Veteran's complaints of right knee pain, locking, and popping.  He reported that he had significant relief while he was taking ibuprofen, but he stopped taking it due to gastrointestinal side effects. He also indicated that he had some relief from intrarticular injections.

An April 2009 x-ray study of the right knee showed mild narrowing of the lateral patellofemoral joint, but an "otherwise unremarkable" examination.  The impression was probable chondromalacia of the patella.

In a September 2009 VA treatment note, the Veteran reported that steroid injections in his right knee provided "minimal relief."

Later in September 2009, the Veteran underwent right knee arthroscopic surgery. The post-operative diagnosis was right knee synovitis and patellar and lateral femoral condyle chondromalacia.  The surgeon noted there was "mild meniscal fraying" laterally, but there were no "true" medial or lateral meniscus tears in the Veteran's right knee.

An October 2009 VA treatment note showed that the Veteran was ambulating with one crutch 2 weeks after his right knee arthroscopy.  The examiner noted that there was generalized effusion to the knee and the Veteran demonstrated active range of motion from 15 to 85 degrees without ligament instability and motor strength of 4 out of 5.

In a November 2009 VA treatment note, the Veteran indicated that his knee was "doing better" and he expressed that he wanted to return to work.  An examination of the right knee showed no effusion.  The Veteran demonstrated active range of motion from 0 to 120 degrees and motor strength of 5 out of 5.  The orthopedic physician reported that the Veteran had permission to return to work as a mail carrier.

A January 2010 VA treatment notes documented the Veteran received a series of three Hyalgan injections to the right knee.  He indicated that the injections had provided "little relief."

In an April 2010 VA treatment note, the Veteran reported that he had returned to work, but he continued to experience pain and "tightness" in his right knee.  He stated that he had no improvement from the Hyalgan injections and his symptoms were "basically the same as they were preoperatively." He indicated that he was hesitant to climb stairs due to fear that his knee would give way. An examination of the right knee showed no effusion, redness or warmth, or instability.  He demonstrated an active range of motion from 0 to 120 degrees. An x-ray study of the right knee showed minor degenerative joint disease.

A September 2010 VA treatment note documented the Veteran received one Synvisc injection to his right knee in July 2010.

During an April 2011 VA examination, the Veteran reported that he had pain, stiffness, and a sensation of giving way in his right knee after extended walking and weight bearing.  He stated that he wore a brace on his right knee at least three times per week that decreased his pain and provided him reassurance that his knee was stable and would not give way.  He denied the use of any assistive ambulatory devices.  He indicated that he had significant knee pain after walking his route as a letter carrier, but he stated that he no longer had a walking route after his September 2009 right knee arthroscopy due to work accommodations.

The Veteran reported that he continued to have pain in his knee that was "basically the same" as before the September 2009 surgery and subsequent Hyalagan injections.  He reported that it hurt to drive and he had significant pain using the accelerator and brake in his vehicle.  He stated that he was unable to play basketball due to his knee pain.  He indicated that he had flare-ups of pain and he had constant pain that he rated as 9 out of 10 in severity.  He used nonsteroidal anti-inflammatory and narcotic drugs for pain that provided a "poor response."

A physical examination showed the Veteran's gait was slow and antalgic at times, but the examiner noted that it was "overall appropriate."  The right knee had no effusions, erythema, or warmth.  There was minimal crepitus.  There were healed, subtle portal sites which were less than 7 millimeters in size and did not cause any significant deformity on the knee.  There was no ankylosis and the knee was stable.  The Veteran demonstrated active and passive range of motion from 0 degrees of extension to 130 degrees of flexion.  Repetitive range of motion testing resulted in 0 degrees of extension to 120 degrees of flexion.  There was a 10 degree loss in range of motion attributable to pain.  The Veteran did not exhibit any incoordination, weakness, or fatigability with repetitious activity of the right knee.  An x-ray study of the right knee showed minor degenerative joint disease.

An August 2011 VA MRI study of the right knee showed small knee joint effusion and a suspected tear in the posterior horn of the medial meniscus with a probable paralabral cyst in the intercondylar aspect.

In a statement received in February 2012, the Veteran reported that his right knee locked up causing him to fall frequently and he had tightness in the joint.  He expressed disagreement with the April 2011 VA examination range of motion findings.  He stated that he had difficulty with his right knee with bearing weight, bending, walking, and weakness.  He reported that his walking was restricted to approximately one hour per day.

During an August 2012 peripheral nerves VA examination, the right knee sciatic nerve was normal.  The Veteran reported occasional use of a cane.

A May 2013 VA treatment record notes the knees were without effusion or crepitus.

During a June 2014 VA examination, the Veteran reported daily with ongoing mild swelling.  He denied stiffness and episodes of dislocation or subluxation.  He reported instability, locking or giving away several times daily.  The examiner noted there were no effusions.  The Veteran denied flare-ups of joint disease and flare-ups.  The examiner indicated that limitation of functional ability during a flare-up was not estimable without resorting to speculation as the Veteran was not examined during a flare.  Range of motion of the right knee was flexion to 100 degrees with objective evidence of painful motion at 95 degrees.  Right knee extension was to 0 degrees.  After repetitive use testing, right knee flexion was to 100 degrees and extension was to 0 degrees.  The Veteran had weakened movement after repetitive-use testing  but no additional limitation in range of motion.  The Veteran reported tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was normal on right knee flexion and extension.  Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had scars as a result of right knee surgery, but they were not painful or unstable and the total area of the scars was not greater than 39 square cm.  The Veteran had a slightly antalgic gait and his squat and rise were abnormal.  The right knee had no swelling or crepitus, but there was mild tenderness.  The Veteran reported regular use of a brace and cane.  The examiner noted that the Veteran would need work accommodations including the use of assistive devices. 


Analysis

The Veteran has appealed the assignment of a 10 percent evaluation for the right knee disability.  The 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The evaluation is also consistent with limitation of flexion to 45 degrees.   In order to warrant a higher evaluation, he must have the functional equivalent of limitation of flexion to 30 degrees.  38 C.F.R. § 4.7, DC 5260; DeLuca.  Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's right knee disorder based on limitation of motion is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion no worse than 66 degrees after repetitive motion testing, thus warranting no more than a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit flexion to less than 45 degrees.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 45 degrees.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, while repetitive motion testing on examination had led to a noted increased in symptomatology, the functional equivalent of flexion limited to 30 degrees has not been demonstrated.  Rather, he has retained functional flexion better than 45 degrees.  Consequently, a higher rating is not warranted on this basis.

In regard to the limitation of extension, a separate evaluation is not warranted.  Clearly, all objective, probative examination has shown full extension except for the October 2009 report of range of motion from 15 to 85 degrees.  However, he actually received a temporary total rating during this time frame.  The 100 percent cleared exceeds any evaluation that would have been granted for either extension or flexion.  The October 2009 examination clearly demonstrated that the 15 to 85 degrees range of motion was an acute aberration appropriate addressed by the temporary total rating.  We also recognize the report that there was a 10 degree loss of motion.  It is clear from this report that the loss was only in flexion (130 degrees decreased to 120 degree) whereas extension remained the same at 0 degrees.

However, the Board finds that the Veteran's right knee disability warrants a higher rating under a different diagnostic code.  Here, the Veteran's symptoms of pain and locking and the limitation of motion noted more nearly approximate the criteria for dislocation of the semi-lunar cartilage under Diagnostic Code 5258.  While the Veteran's demonstrated limitation of motion does not warrant a higher rating, it is clear that the Veteran has had increased pain and limitation.  Thus, a 20 percent rating is for assignment under 38 C.F.R. § 4.71a, Diagnostic Code 5258.   The Board notes that this is the maximum rating allowable under this diagnostic code.  We also note that since Diagnostic Code 5258 contemplated locking, a form of limited motion, separate evaluations may not be assigned for limited motion and meniscus disability (such would violate the rule against pyramiding).  38 C.F.R. § 4.414 (2013).  A higher rating is not for assignment as ankyloses or a compensable limitation of motion is not otherwise shown.

Concerning the issue of instability and subluxation, the Veteran has continued to assert a history of instability and "giving away" of the right knee.  Objective testing, however, has not demonstrated any instability, subluxation, or dislocations of the knee.  At the June 2014 examination, the Veteran reported instability/giving way, and throughout the appeal he indicated that he wore a knee brace, but examination revealed normal stability tests.  

While the Veteran is competent to report instability, and the symptoms he experiences with the knee, see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge), the Board finds the repeated objective testing of record showing that the right knee is stable to be more credible and probative of the issue.  He has informed three different examiners of his knee instability, but all three have found no objective evidence of instability or subluxation.  While the Veteran may feel that the knee is weak and prone to dislocation, the examiners, who have training to detect knee disabilities, have not been able to observe any such signs.  His reported symptoms, in other words, are inconsistent with the more probative medical record.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  As noted above, we find the medical evidence prepared by skilled professionals to be more probative and credible than the lay evidence.  As such a compensable evaluation for instability is not warranted under Diagnostic Code 5257.

The Board has not assigned a separate rating for any neurological impairment related to the Veteran's right knee disability.  No treatment provider has identified neurological impairment as a symptoms of his right knee disability, and importantly, his private provider has associated neurological impairment as a symptom of his low back.  Without some diagnosis of a separate disability, or evidence linking neurological impairment to the right shoulder, an additional rating based on any neurological symptoms is not appropriate.

The Board acknowledges that the Veteran's right knee disability also contemplates scarring associated with his prior surgeries.  However, given that none of the scars are shown to be painful and/or unstable, or greater than 39 square centimeters, a separate compensable rating for these scars is not warranted.  

The Board notes that the Veteran is assigned a separate, noncompensable rating for the service-connected right knee ganglion cyst superior to the tibiofemoral articulation, which is not on appeal.

As such, the Board finds that a 20 percent rating, but no higher, for the service connected right knee disability is warranted.


Extraschedular

The Board has also considered whether the service-connected right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for right knee disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  That the Veteran had need of assistive devices, reported instability, pain are recognized by the schedualr criteria as discussed.  All potentially relevant rating codes have been considered and evaluated.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his right knee disability in any way that is not already considered by the rating criteria.  During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.


ORDER

A 20 percent evaluation for a right knee disability, status-post contusion and meniscus damage, is granted.



REMAND

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  Here, the Veteran has not formally filed a claim of entitlement to a TDIU.  However, during the increased rating claim for the right knee disability, the Veteran alleged that his service-connected right knee disability essentially precluded him from working as a mail carrier.  

The Veteran is service-connected for disabilities, and currently in receipt of a combined disability rating of 90 percent.  As such, he meets the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2013) for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

Thus, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been raised, and must be considered on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Then, the AOJ should adjudicate the claim for a TDIU.

2. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


